Citation Nr: 1716663	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-45 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right upper extremity. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran had active service in the Air Force from October 1968 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for peripheral neuropathy of the right upper extremity. 

The Veteran requested and was scheduled for a travel board hearing in March 2017, but he later cancelled and did not request another hearing.  Therefore, the Board considers the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

There is no current diagnosis of peripheral neuropathy of the right upper extremity. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist as required by the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA sent the Veteran a VCAA letter in September 2009 and February 2010.  See 38 U.S.C.A. §§ 5102,  5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative have alleged insufficient notice in this case.   

The Veteran's in-service and post-service treatment records were obtained.  Also, the Veteran was afforded VA medical examinations. The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection for Peripheral Neuropathy of the Right Upper Extremity

To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, such as early onset peripheral neuropathy.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  A veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent during that service. Id. § 3.307(a)(6)(iii). When such is the case, the veteran is entitled to a presumption of service connection.  38 C.F.R. § 3.309(e).  However, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, there is no question as to the Veteran's honorable service in Vietnam; however, the claim fails because the record is devoid of any current diagnosis of peripheral neuropathy of the right upper extremity.  See Brammer, 3 Vet. App. at 225.  At no time prior to, or during the pendency of this claim, was the Veteran diagnosed with peripheral neuropathy of the right upper extremity.  His in-service and post-service medical records are silent for any complaints, treatment or diagnosis of peripheral neuropathy of the right upper extremity.  Furthermore, the Veteran was afforded three VA Peripheral Nerve examinations-in December 2009, December 2010, and August 2012-to help substantiate his claim, and all were negative for a diagnosis.  What's more, during the August 2012 examination, the Veteran denied any symptoms of peripheral neuropathy in the right upper extremity.  While the record indicates that the Veteran has peripheral neuropathy in the bilateral lower extremities, two examiners have determined that the same does not hold true for the right upper extremity.  Thus, the Board finds that the preponderance of the evidence is against the finding of a current peripheral neuropathy disability of the right upper extremity. 

In the absence of current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the finding of a current disability, the benefit-of-the-doubt doctrine is inapplicable.   38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the Veteran's claim is denied. 





ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied. 




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


